PD-1501-14
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                          Transmitted 3/12/2015 2:55:33 PM
March 13, 2015
                                                            Accepted 3/13/2015 9:03:09 AM
                                                                              ABEL ACOSTA
                                                                                      CLERK
                         NO.   PD-1501-14

            IN THE TEXAS COURT OF CRIMINAL APPEALS
  _______________________________________________________________

                 ROBERT WILLIAM CORNWELL
                               Appellant

                                  v.

                     THE STATE OF TEXAS
                              Appellee
 ________________________________________________________________

                  FROM THE NINTH COURT OF APPEALS
                      CAUSE NO. 09-13-00203-CR

          ON APPEAL FROM THE 435TH JUDICIAL DISTRICT COURT
                   MONTGOMERY COUNTY, TEXAS
                   TRIAL COURT NO. 12-08-08579-CR
            THE HONORABLE MICHAEL T. SEILVER PRESIDING


         MOTION FOR EXTENSION OF TIME TO FILE
 APPELLANT’S BRIEF ON PETITION FOR DISCRETIONARY REVIEW




                                       BRUCE ANTON
                                       State Bar No. 01274700
                                       ba@sualaw.com

                                       SORRELS, UDASHEN & ANTON
                                       2311 Cedar Springs, Suite 250
                                       Dallas, Texas 75201
                                       (214) 468-8100 (office)
                                       (214) 468-8104 (fax)


                                  1
      COMES NOW, ROBERT W. CORNWELL, Appellant herein, and moves

this court to issue an extension of time to file his appellant’s brief on petition for

discretionary review, and in support thereof would show the court as follows:

                                             I.

      The opinion of the Ninth Court of Appeals in cause no. 09-13-00203-CR,

affirming the conviction, was rendered on October 8, 2014. Appellant’s Petition

for Discretionary Review was granted on February 11, 2015.

                                             II.

      The number and style of the case in the District Court is No. 12-08-08579-

CR, State of Texas v. Robert William Cornwell.

                                           III.

      Appellant was convicted of impersonating a public servant and sentenced to

two years’ imprisonment.

                                            IV.

      The present deadline for filing appellant’s brief is March 13, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.

                                            VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:


MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF ON PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
             1.     Petition for Discretionary Review in Katrina Martinez-
                    Hernandez v. State of Texas, in the Court of Criminal Appeals.

             2.     Appellant’s Brief in Tommy Vincent Jetton v. State of Texas,
                    case no. 11-14-00264-CR in the Eleventh Court of Appeals of
                    Texas.

             3.     Objections to the Report and Recommendation of the United
                    States Magistrate Judge in James Leslie Kesman v. State of
                    Texas, case no. 1:11-CV-504 in the United States District Court
                    for the Eastern District of Texas, Beaumont Division.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his brief until April 11, 2015.


                                               RESPECTFULLY SUBMITTED,


                                                /s/ Bruce Anton
                                               BRUCE ANTON
                                               Texas State Bar No. 01274700

                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs #250
                                               Dallas, Texas 75201
                                               (214) 468-8100
                                               (214) 468-8104 (fax)
                                               ba@sualaw.com

                                               ATTORNEY FOR APPELLANT




MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF ON PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time to file brief was delivered via regular mail to the District
Attorney’s Office of Montgomery County, 207 W. Phillips, 2nd Floor, Conroe,
Texas 77301 and to the State Prosecuting Attorney, P.O. Box 12405, Austin, Texas
78711 on this 12th day of March, 2015.




                                            /s/ Bruce Anton
                                            BRUCE ANTON




MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF ON PETITION FOR
DISCRETIONARY REVIEW - PAGE 4